Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 04/21/21 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation "the cross-linking agent".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the limitation “where hydrophilicitizing agent of of the microporous poly (ethylene) is selected from the group consisting of: 2-acrylamido-l-methyl- 2-propanesulfonic acid (AMPS) and 4-ethenyl- benzenesulfonic acid (SSS)” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0121217 (hereinafter referred as “Childs”), in view of Kai Pan et al, Interfacially polymerized thin-film composite membrane on UV-induced surface hydrophilic modified polypropylene support for nanofiltration, Polym. Bull. (2014) 71:415–431 (hereinafter referred as “Pan”), and WO 2015/147657 (hereinafter referred as “Briggs”).
Regarding claim 1, Childs teaches an asymmetric composite membrane comprising a cross-linked poly (vinyl alcohol) polymer (second layer, [0051]) coated on a film of cross-linked sulfonated poly (ether ether ketone) (first layer, [0024]-[0026]) adhered to a sheet of microporous polypropylene [0060]. Childs also teaches that 
Childs does not teach that the polypropylene is hydrophilicitized.
Pan teaches a composite membrane comprising hodrophilic-modified polypropylene membrane. Pan discloses that polypropylene is hydrophilicitized to increase the hydrophilicity to provide better adhesion between active layer and the support (P416)
Childs and Pan are analogous inventions in the art of composite membranes. It would have been obvious to one of ordinary skill in the art before the effective filing date 
Modified Childs does not teach that the support is Polyethylene.
Briggs teaches an asymmetric composite membrane comprising a film of cross-linked sulfonated PEEK adhered to a sheet of Polyethylene (abstract).
Modified Childs and Briggs are analogous inventions in the art of composite membranes. It would have been an obvious matter of choice to one of ordinary skill in the art to select known polyolefin support such as polyethylene in place of polypropylene because polyolefins are known in the art as support/substrate in composite membranes. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 2, Childs further teaches use of glutaraldehyde in making of the PVA layer [0162].
Regarding claim 3, Childs further discloses that divinylbenzene is a known cross-linking agent [0052]. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.
Regarding claims 4-6, Childs further discloses that the first layer is selected such that it has enough hydrophobic character to have an affinity towards a hydrophobic support member, while at the same time its hydrophilic nature helps bind the hydrophilic second layer [0018] and that the first polymer layer comprises a gel polymer that swells in liquid medium [0020]. Childs also discloses gel polymer comprising HEMA (2-.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Childs, in view of Pan and Briggs as applied to claim 1 above, and further in view of WO 2016081729 (hereinafter referred as “Jaber”).
Regarding claims 7-8, modified Childs teaches limitations of claim 1 as set forth above. Modified Childs does not teach providing hydrophilicitizing agent comprising AMPS or SSS.
Jaber teaches modifying surface of polyethylene membrane with styrene sulfonic acid to make the membrane surface hydrophilic (Abstract, [0051]).
Modified Childs and Jaber are analogous inventions in the art of polyolefin membranes. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art to select a known material such as styrene sulfonic acid to impart hydrophilicity to polyethylene.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilal et al, Desalination 158 (2003) 65-72 teaches modification of PES membrane by AMPS and qDMAEMA to impart hydrophilicity; and Tapiero et al, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777